Name: Commission Regulation (EEC) No 3616/89 of 1 December 1989 amending Regulation (EEC) No 1328/89 authorizing Italy not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  beverages and sugar;  Europe
 Date Published: nan

 No L 351 /16 Official Journal of the European Communities 2. 12. 89 COMMISSION REGULATION (EEC) No 3616/89 of 1 December 1989 amending Regulation (EEC) No 1328/89 authorizing Italy not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1328/89 is hereby amended as follows : 1 . in point 3, 'Marche' and the relevant designations of origin are deleted ; the designation of origin 'Colli del Trasimeno' is added opposite 'Umbria' ; 2. in point 4, 'Umbria' and the relevant designation of origin are deleted ; 3. the following point is added : '5. Areas which have qualified for a vineyard restruc ­ turing premium and have required an authorization for new planting or replanting from the 1984/85 wine year in the following regions :  Marche.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas, pursuant to Article 11a of Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 (3), Italy lodged an amendment before 1 October 1989 to the request for certain areas to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1990/91 wine year ; whereas that amendment falls within the categories justified in the previous request resulting in a Commission Regulation (EEC) No 1328/89 (4) authorizing Italy not to apply the measures provided for in Regulation (EEC) No 1442/88 in certain areas ; whereas a new request relates to certain areas which have qualified for restructuring premiums ; whereas that request complies with the criteria laid down in Article 12 ( 1 ) of Regulation (EEC) No 1442/88 ; whereas the corrected wine-growing potential of those areas as a whole is less than 10 % of Italian national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989. For the Commission Ray MAC SHARRY Member of the Commission - (') OJ No L 132, 28 . 5 . 1988 , p. 3. (2) OJ No L 241 , 1 . 9. 1988, p. 108. 0 OJ No L 73, 17. 3 . 1989, p. 23. (4) OJ No L 133, 17. 5 . 1989, p . 10.